DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 07 December 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1-14 and 21-28 are cancelled.
Claims 29-30 are newly added.


CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barron (US 8,636,985; of record), in view of Ketelson (US 2014/0323505 A1; of record), Bredesen (US 2016/0038552 A1; of record), Bourgeois (“Taking the spice route: Psychoactive properties of culinary spices,” Current Psychiatry, Vol. 13(4), 2014, pp.21-32; of record), and Westphal (WO 2015/160843 A1; of record).
Barron teaches a nutraceutical chewing gum composition comprising Ashwagandha and L-theanine. Barron teaches the combination provides for the reduction of stress and/or enhancement of energy and mental clarity (Title and Abstract). Barron teaches that other herbal extracts, herbs, and nutraceuticals can be added to complement the effect of the Ashwagandha and L-theanine, including bacopa (reading on “Bacopa monnieri”) as a source of “non-jittery energy,” and reading on the limitations of claims 16 and 17. 
Barron does not teach the limitations of Shilajit, phosphatidylserine, L-alpha glycerylphosphorylcholine, or piperine.
Ketelson, Bredesen, Bourgeois, and Westphal teach the missing elements of Barron.
Ketelson teaches examples of energy supplements including: CoQ10, Ashwagandha, and Shilajit; amino acids such as L-tyrosine and L-theanine; phospholipids such as phosphatidylserines; and vitamins such as Vitamin C, Vitamin D, and B Vitamins (pg 2, 0022]). Ketelson teaches the term “energy supplement” refers to the effects of increasing mental energy, alertness, and/or focus (pg 2, [0020]). Ketelson teaches piperine as a warming ingredient in the oral rinse (pg 5, [0049]). Ketelson does not specifically teach a chewing gum composition.
Bredesen teaches supplements for cognitive improvement (Abstract). Bredesen teaches the supplement can be in the form of a chewing gum (pg 2, [0044]). Bredesen teaches the supplements include Bacopa monnieri and alpha-
Bourgeois teaches that piperine has a psychoactive effect as a stimulant (see the Table, top of page 21, a portion reproduced below; arrow added by the Examiner).
[AltContent: rect]
    PNG
    media_image1.png
    193
    715
    media_image1.png
    Greyscale


Westphal teaches ion channel activators and methods of delivery, including delivery by chewing gum (Abstract; pg 42, first line; pg 45, five lines from the bottom). Westphal teaches that a wide-range of botanicals can be delivered by chewing gum, including shilajit (pg 73, “Foodstuff and Food Supplements”); theanine, phosphatidyl serine, and vitamins B5, B6, and B12 (pg 87, second paragraph); and piperine (pg 46, “Naturally occurring small molecule activators of TRPV1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to include Shilajit, phosphatidylserine, L-alpha glycerylphosphorylcholine, and piperine in a chewing gum composition comprising ashwagandha and theanine as taught by Barron. A person of ordinary skill would have been motivated to choose Shilajit, phosphatidylserine, L-alpha glycerylphosphorylcholine (alpha-GPC), and piperine as the specific elements to include in the functional chewing gum composition for reduction of stress and Bacopa monnieri and alpha-glycerylphosphorylcholine (alpha-GPC); Bourgeois teaches that piperine is a brain stimulant, and Westphal teaches Shilajit, phosphatidylserine, and piperine can be formulated as a chewing gum and, generally, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

2) Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Westphal (cited above), in view of Ketelson (cited above), Bredesen (cited above), Bourgeois (cited above), Masterson (US 6,200,550), and Panossian (“Adaptogens in Mental and Behavioral Disorders,” Psychiatr Clin N Am 36 (2013) 49–64).
As discussed above, Westphal teaches ion channel activators and methods of delivery, including delivery by chewing gum (Abstract; pg 42, first line; pg 45, five lines from the bottom). Westphal teaches that a wide-range of botanicals can be delivered by chewing gum, including shilajit (pg 73, “Foodstuff and Food Supplements”); theanine, Siberian ginseng, phosphatidylserine, vitamins B5, B6, and B12 (pg 87, second paragraph); and piperine (pg 46, “Naturally occurring small molecule activators of TRPV1”).

The teachings of Ketelson and Bourgeois are discussed above. In short, Ketelson teaches supplements for increasing mental energy, alertness, and/or focus including CoQ10, Shilajit, phosphatidylserines, and B Vitamins (pg 2, 0022]); Bourgeois teaches piperine has a psychoactive effect as a stimulant (see above).
Masterson teaches coenzyme Q10 can be formulated as a chewing gum (Abstract).
Panossian teaches Siberian ginseng (Eleutherococcus senticosus) is a useful treatment for chronic fatigue (pg 54, “Chronic fatigue”), to reduce stress (pg 57, first paragraph), and to enhance mental or cognitive function (pg 54, “Neurosis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to include Shilajit, coenzyme Q10, phosphatidylserine, Siberian ginseng, and piperine in a chewing gum composition for fatigue and enhancement of energy in the chewing gum taught by Westphal. A person of ordinary skill would have been motivated to choose Shilajit, coenzyme Q10, phosphatidylserine, Siberian ginseng, and piperine as the specific elements to include in a chewing gum composition for alleviation of fatigue and the enhancement of energy because Ketelson teaches supplements including Shilajit, coenzyme Q10, and phosphatidylserines increase energy including mental energy, alertness, and/or focus; Bourgeois teaches that piperine is a brain stimulant; Masterson teaches coenzyme prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

3) Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Westphal (cited above), in view of Ketelson (cited above), Bourgeois (cited above), Masterson (cited above), Panossian (cited above), and Bredesen (cited above).
Initially, it is noted that the limitation of “glycerophosphocholine” as recited in claims 19 and 20 is considered the same compound as “alpha-GPC,” as recited, for example, in claim 15. This equivalency is disclosed in the instant Specification, as per page 7, lines 18-23.
The teachings of Westphal, Ketelson, Bourgeois, Masterson, and Panossian with regard to the rejection of claim 18 are discussed above.
The combination of Westphal, Ketelson, Bourgeois, Masterson, and Panossian does not teach glycerophosphocholine in the composition.
Bredesen teaches the missing element of the combination of Westphal, Ketelson, Bourgeois, Masterson, and Panossian.
Bredesen teaches supplements for cognitive improvement (Abstract), decrease fatigue (pg 17, [0268]), and increase mental alertness and energy (pg 17, [0264]). Bredesen teaches the supplement can be in the form of a chewing gum (pg 2, [0044]). Bacopa monnieri and alpha-glycerylphosphorylcholine (alpha-GPC), as well as L-theanine (pg 2, [0042]). As such, Bredesen likewise teaches the limitations of claims 16 and 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to include alpha-GPC, also known as glycerophosphocholine, in the chewing gum taught by combination of Westphal, Ketelson, Bourgeois, Masterson, and Panossian. A person of ordinary skill would have been motivated to choose glycerophosphocholine as the specific element to include in a chewing gum composition for alleviation of fatigue and the enhancement of energy as set forth by the combination of Westphal, Ketelson, Bourgeois, Masterson, and Panossian because Bredesen teaches glycerophosphocholine is useful for cognitive improvement, decrease of fatigue, and increase to mental alertness and, generally, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

4) Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barron (cited above), in view of Ketelson (cited above), Bredesen (cited above), Bourgeois cited above), Westphal (cited above), Rowland (US 5,405,613), and Harvey (US 2007/0148103 A1).
The teachings of Barron, Ketelson, Bredesen, Bourgeois, and Westphal are discussed above. It is noted that Ketelson teaches CoQ10 as an energy supplement 
The combination of Barron, Ketelson, Bredesen, Bourgeois, and Westphal does not teach the amount of shilajit or piperine present in the chewing gum composition.
Rowland and Harvey teaches the missing element of the combination of Barron, Ketelson, Bredesen, Bourgeois, and Westphal.
Rowland teaches consumable compositions containing shilajit (Abstract; col 5: 1-9). Rowland teaches the amount of shilajit can be 13 mg, 40 mg, or 100 mg (col 6: 8-12); as such, Rowland teaches an amount within the claimed range given a typical piece of chewing gum.
Rowland teaches the compositions may be useful to restore energy balance or intensity, or to treat conditions such as physiological stress and nervous tension (col 5: 22-39). 
Harvey teaches a chewing gum composition comprising piperine as a warming agent (Abstract; pg 2, [0013]). Harvey teaches the piperine is present in an amount of from about 0.00001 % to about 35% by weight of the composition ([0013]), overlapping the claimed range given the weight of a typical piece of gum, known in the art as weighing from about 1 gm to about 5 gm.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include CoQ10 in the claimed amount, shilajit in an amount of 100 mg, and piperine in an amount of from 2 mg to 30 mg to the composition of the combination of Barron, Ketelson, Bredesen, Bourgeois, and Westphal.
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

Examiner’s Reply to Attorney Arguments
The remarks of 01234567890 January February March April May June July August September October November December 2020 have been fully considered.  However, the rejection of claims 15-20 under 35 U.S.C. § 103 as unpatentable over the references cited above is maintained.

1. Rejection of claims 15-17 under 35 U.S.C. 103 over Barron, Ketelson, Bredesen, Bourgeois, and Westphal.
The applicant argues that the specification discloses that the bioavailability or absorption of active ingredients such as Shilajit, Ashwagandha, Coenzyme Q10 and 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The applicant has not presented objective data supporting the allegation of unexpected or surprising properties for the claimed compositions. Without objective supporting data, and a direct comparison with the closest prior art cited by the Examiner, the paragraph cited by the applicant, taken from pages 11-12 of the specification, is considered a conclusory statement and is entitle to little weight. As discussed in MPEP 2145, “a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). See In re Lindner, 457 F.2d 506, 59 CCPA 920, 173 USPQ 356 (1972). See also MPEP sections 716.01 and 716.02 for the Office’s policy for reviewing factual data necessary to traverse rejections. 

2. Rejection of claim 18 under 35 U.S.C. 103 over Westphal, Ketelson, Bredesen, Bourgeois, Masterson, and Panossian.
The applicant argues that the additional art of Masterson and Panossian fail to cure the alleged deficiencies of Barron, Ketelson, Bredesen, Bourgeois, and Westphal, especially with regard to the absorption of at least shilajit in the presence of piperine.

The applicant further argues that, as disclosed in the specification (pg 11, lines 5-11), the “key” discovery was that the combination of shilajit and CoQ10 had a synergistic effect, producing greater ATP recovery than seen with either nutrient alone (see pg 6 of the Remarks dated 12-07/2020).
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. As discussed above, applicant has provided no objective evidence regarding any unexpected properties among the components of the claimed compositions. As such, the statements found in the disclosure cited by the applicant regarding an alleged synergy between shilajit and CoQ10 are considered conclusory statements and are entitled to little or no weight with regard to patentability.
	
3. Rejection of claims 19-20 under 35 U.S.C. 103 over Westphal, Ketelson, Bourgeois, Masterson, Panossian, and Bredesen.
The applicant argues that the cited art fails to cure the alleged deficiencies of Barron, Ketelson, Bredesen, Bourgeois, and Westphal.
As set forth above, it is the position of the Examiner that claim 18 is properly rejected. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claims 19-20, the rejection of claims 19-20 is considered proper and is maintained. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612